Citation Nr: 0740146	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  03-07 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to an increased initial disability rating in 
excess of 20 percent for a right shoulder disorder, since 
April 2, 2002.


REPRESENTATION

Appellant represented by:	Nona M. Robinson, Attorney at 
Law


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel




INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
June 13, 1979 to October 31, 1979; from January 25, 1991 to 
March 26, 1991; and from June 9, 2001 to June 23, 2001. 

These matters come to the Board of Veterans' Appeals (Board) 
from a September 2002 RO decision which, in pertinent part, 
denied service connection for a left shoulder disorder, and 
granted service connection at a 10 percent disability rating 
for a right shoulder disorder, effective from June 24, 2001.  
The veteran filed a notice of disagreement in October 2002. 
 
In March 2003, the RO issued a rating decision that assigned 
the veteran's service-connected right shoulder disorder an 
increased disability evaluation of 20 percent, effective 
April 2, 2002.  The RO also issued a statement of the case 
herein.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a claim 
for an increased rating remains in appellate status where a 
subsequent rating decision awarded a higher rating, but less 
than the maximum available benefit).  Later that same month, 
the veteran timely filed his substantive appeal.

In December 2004, the Board issued a decision which denied 
the veteran's claims for service connection for a left 
shoulder disorder; an increased disability rating in excess 
of 10 percent for a right shoulder disorder, from June 24, 
2001 to April 1, 2002; and an increased disability rating in 
excess of 20 percent for a right shoulder disorder, since 
April 2, 2002.  Thereafter, the veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In September 2005, the Court granted a Joint 
Motion for Remand, vacating the Board's December 2004 
decision and remanding the claim for additional review and 
consideration.  

The Joint Motion, filed with the Court in August 2005, 
included a withdrawal of the veteran's appeal concerning an 
increased disability rating for his right shoulder disorder 
for the period prior to April 1, 2002.  Pursuant to the 
Court's instructions, the Board remanded the veteran's claims 
in August 2006.  

FINDINGS OF FACT

1.  The veteran's current left shoulder disorder is not shown 
to be related to service.

2.  Since April 2, 2002, the veteran's right shoulder 
disorder has been manifested by abduction to 75 degrees; 
flexion to 65 degrees; internal rotation to 90 degrees; 
external rotation to 90 degrees; crepitus; tenderness to 
palpation; and complaints of ongoing right shoulder pain.


CONCLUSIONS OF LAW

1.  A left shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101, 1110, 1131 (West 
2002); 38 C.F.R.§ 3.303 (2007).

2.  The criteria for an increased disability rating in excess 
of 20 percent for a right shoulder disorder, since April 2, 
2002, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 5201 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a 
claim by the agency of original jurisdiction (AOJ).  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in July 2002, June 2003, February 2004, 
and August 2006, that fully addressed all four notice 
elements.  These letters informed the veteran of what 
evidence was required to substantiate the claims and of the 
veteran's and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in her or his possession to the AOJ.  
Furthermore, the August 2006 letter provided the veteran with 
the information required by Dingess.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Board notes that pertinent records 
from all relevant sources identified by him, and for which he 
authorized VA to request, have been associated with the 
claims folder.  38 U.S.C.A. § 5103A.  The veteran was 
afforded VA medical examinations in November 2002, July 2003, 
and March 2007.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Background & Analysis

I.  Service Connection

The veteran is seeking service connection for a left shoulder 
disorder.  He contends that this condition is the result of 
an injury incurred in June 1981.  Alternatively, he alleges 
that this condition was incurred in June 2001, the same time 
he injured his right shoulder.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service, including active duty for training, or for injury 
incurred in line of duty while performing inactive duty 
training.  38 U.S.C.A. §§ 101, 1110, 1131; 38 C.F.R. § 3.303.  
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A service  treatment report, dated June 10, 1981, noted 
treatment for and a diagnosis of muscle strain of the left 
upper back.  Subsequent treatment records are completely 
silent as to any ongoing left shoulder disorder following 
this entry.  Moreover, a multitude of physical examinations 
performed in the ensuing years, from May 1983 to May 2001, 
were also silent as to any complaints of, or diagnosis of, 
any left shoulder condition.  Indeed, several records reflect 
a specific denial of any history of a painful or trick 
shoulder.  

The evidence does show the veteran sustained a right shoulder 
injury during training in June 2001, (for which he is service 
connected), but the record does not support the conclusion he 
sustained a left shoulder problem at that time.  The 
treatment records dated in June 2001 are completely silent as 
to any complaints or diagnosis of any left shoulder disorder.  
An annual medical certificate, DA Form 7439-R, dated in March 
2002, noted that the veteran has had ongoing problems with 
his right shoulder, but it was silent as to any complaints of 
left shoulder disability.  An X-ray examination of the left 
shoulder, performed in April 2002, revealed no significant 
degenerative destructive changes, and no evidence of fracture 
or dislocation.  The first medical evidence of a current left 
shoulder disability was not until June 2002, at which time 
the veteran was diagnosed with bilateral shoulder 
impingement.  

A VA examination was conducted in July 2003.  At that time, 
the examiner noted normal internal and external rotation of 
the shoulders, and opined that the veteran did not make a 
genuine attempt to demonstrate his full range of motion.  The 
examiner suspected that it was much better than demonstrated.  
He found no objective abnormality about either shoulder, and 
specifically noted that neither a muscle strain, nor 
tendonitis, was found in the left shoulder.  

Subsequent records do show that an MRI of the left shoulder 
established the presence of a current disability, as they 
showed mild tendinosis of the supraspinatus tendon, without 
evidence of acute tear; grade I strain of the deltoid muscle; 
and degenerative changes of the acromioclavicular joint.  
Nevertheless, when examined again for VA purposes in March 
2007, the examiner did not find any musculoskeletal 
abnormality regarding either shoulder.  X-ray studies, nerve 
conduction studies, MRIs, and physical examinations were 
unrevealing for any significant pathology, although the 
veteran was diagnosed as having myofascial pain in both 
shoulders, with no orthopedic pathology demonstrated.  In 
this regard, the examiner opined that that the veteran's did 
not demonstrate any objective evidence of painful motion, 
spasm, weakness, or tenderness, and it was noted the 
veteran's musculature was well-developed, motor strength was 
normal, and motion was normal "with help."  The examiner 
further observed that the motions the veteran demonstrated 
did not coincide with his complaints, and the activities 
accompanying the examination did not coincide with the 
motions performed, which the Board interprets as the examiner 
conveying that the veteran was exaggerating his level of 
impairment.  

On the foregoing record, the Board concludes a basis upon 
which to establish service connection for left shoulder 
disability has not been presented.  To the extent the veteran 
sustained some sort of left shoulder injury in 1981, (the 
medical officer who looked at the veteran at the time 
actually referred to an "upper back" muscle strain), it is 
clear that this was not the onset of some chronic left 
shoulder disability.  Numerous records over the ensuing two 
decades which are silent as to any left shoulder problem, and 
indeed, contain specific denials of any shoulder problems, 
belie any contention of ongoing shoulder problems since the 
1981 incident.  Furthermore, the records made contemporaneous 
with the treatment for the veteran's right shoulder injury in 
2001, for which he is service connected, are silent as to any 
left shoulder problem.  While the veteran's chronic left 
shoulder complaints and diagnosis of left shoulder disability 
occur some time after the 2001 right shoulder injury, the 
mere fact that "B" follows "A" in no way suggests a 
rational causal link between "A" and "B."  Notations in 
the veteran's medical records which set out his own narrative 
history of a bilateral shoulder injury having been incurred 
in June 2001 have no probative value in linking a current 
left shoulder disorder with his military service since they 
are only based on the veteran's self-reported and 
unsubstantiated/contradicted history of a service injury with 
continuous problems since then.  See Reonal v. Brown, 5 Vet. 
App. 458 (1993).  As a layman, the claimant has no competence 
to give a medical opinion on diagnosis or etiology of a 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the evidence fails to show the veteran incurred 
or aggravated a left shoulder disability during service, and 
therefore, a basis upon which to establish service connection 
has not been presented.  As such, this aspect of the appeal 
is denied.  

II.  Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  The Board considers all the 
evidence of record in making its determination, although it 
may not necessarily reference each and every document in its 
decision, but when a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  
Likewise, after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's claim herein for an increased disability rating 
for his service-connected right shoulder disorder originated 
from the RO's decision granting service connection and 
assigning the initial disability rating for this condition.  
At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, as noted in the Introduction above, the Joint Motion 
filed with the Court in August 2005 included a withdrawal of 
the veteran's appeal concerning an increased disability 
rating for his right shoulder disorder for the period prior 
to April 1, 2002.  

The veteran's service-connected right shoulder condition is 
rated as bursitis.  Diagnostic Code 5019, used in rating 
bursitis, instructs that the disability will be rated on 
limitation of motion of the affected part as degenerative 
arthritis. 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5019.

Diagnostic code 5003, used in rating degenerative arthritis, 
requires rating according to the limitation of motion of the 
affected joints, if such would result in a compensable 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is assigned for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Diagnostic Code 5201 addresses limitation of motion of the 
arm (shoulder).  A 20 percent rating under this provision 
contemplates motion of the major arm being limited to 
shoulder level.  A 30 percent rating contemplates limitation 
of the major arm to midway between side and shoulder level, 
while a 40 percent rating requires limitation to 25 degrees 
from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2004).

For comparison, the Rating Schedule also lists what VA 
considers to be "normal" range of motion in the shoulder in 
the various directions of forward elevation (flexion), 
abduction, external rotation, and internal rotation. See 38 
C.F.R. § 4.71, Plate I.  Plate I provides that normal forward 
elevation (flexion) and abduction are to 180 degrees and 
normal external and internal rotation are to 90 degrees.

Under 38 C.F.R. § 4.71a, DC 5200, ankylosis of the 
scapulohumeral joint, in which the scapula and humerus move 
as one piece, of the major extremity warrants a 30 percent 
disability evaluation when the ankylosis is favorable, with 
abduction to 60 degrees, and the hand can be brought to the 
mouth and head.

Since April 2, 2002, the RO has assigned the veteran's right 
shoulder disorder a 20 percent disability rating pursuant to 
Diagnostic Codes 5003, 5019 and 5201.  To warrant a rating in 
excess of 20 percent, there must be limitation of motion of 
forward elevation or abduction to midway between the side and 
shoulder level, i.e., to 45 degrees.  See Mariano v. 
Principi, 17 Vet. App. 305, 317-18 (2003).  The clinical 
evidence does not show this degree of limitation of motion.  

A VA examination for joints, performed in July 2003, noted a 
range of motion in the right shoulder consisting of forward 
flexion and abduction to 90 degrees.  The VA examiner 
conducting this examination also opined that the veteran did 
not make a genuine attempt to demonstrate his full range of 
motion, and that he suspected it was much better than 
demonstrated by the veteran.  An orthopedic consultation, 
performed in June 2003, revealed a full active and passive 
range of motion.  

A second VA examination was conducted in January 2004.  The 
examiner found the veteran's right shoulder to have a range 
of motion consisting of forward flexion to 90 degrees and 
abduction to 90 degrees.  The report noted that he could lift 
both of his shoulders higher, but with complaints of pain.  
In conducting this examination, the VA examiner opined "a 
high suspicion that the patient may be malingering."  

A third VA examination was conducted in March 2007.  Range of 
motion studies revealed a self-limited examination, 
evidencing forward flexion of 60, 65, and 65; internal 
rotation of 70; and abduction of 75, 75, and 75.  The 
external rotation was 45 degrees on examination; however, 
upon shaking his arms out following the examination, the 
veteran internally and externally rotated to 90 degrees 
without any difficulty.  The examiner diagnosed the veteran 
as having myofascial pain in both shoulders, with no 
orthopedic pathology demonstrated.  The examiner opined that 
that the veteran had minimal functional impairment regarding 
either shoulder.  Musculature was well-developed, motor 
strength was normal, and motion was normal "with help."  He 
noted that the motions the veteran demonstrated did not 
coincide with his complaints, and the activities accompanying 
the examination did not coincide with the motions performed.  

The evidence simply does not show, despite the veteran's 
complaints and treatment, that there is functional impairment 
which would warrant an increased rating herein.  His range of 
motion is not so limited as to meet the criteria for a higher 
rating.  The July 2003 VA examination found no objective 
abnormality about the shoulders.  The January 2004 VA 
examination found good muscle tone and no atrophy of the 
shoulder girdle muscles, and the March 2007 VA examination 
found that the veteran had minimal functional impairment.  
Accordingly, he cannot receive a rating higher than 20 
percent under VA's Rating Schedule and including 38 C.F.R. §§ 
4.40, 4.45 and 4.59.

The veteran also does not have ankylosis in his right 
shoulder, either favorable or unfavorable, meaning complete 
immobility of the joint in a fixed position. See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  Therefore, the provisions 
of DC 5200 do not apply.  Neither are there objective 
clinical indications of impairment of his humerus, clavicle 
or scapula that might warrant considering his claim under 
Diagnostic Codes 5202 and 5203.  

Under these circumstances, a rating greater than 20 percent 
is not warranted from April 2, 2002.  

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for his service-connected right 
shoulder disability under the provisions of 38 C.F.R. § 
3.321(b)(1).  He has not been hospitalized on account of it, 
and it has not caused marked interference with his 
employment, i.e., beyond that contemplated by his assigned 
rating, or otherwise rendered impractical the application of 
the regular schedular standards.  At the March 2007 VA 
examination, the veteran reported that he missed six to seven 
days a year for his "medical problems," and had not missed 
any work in the last two to three months.  Admittedly, his 
overall functional impairment may hamper his performance in 
some respects, as evidenced by the lay witness statements, 
but certainly not to the level that would require extra-
schedular consideration since those provisions are reserved 
for very special cases of impairment that simply is not shown 
here.  Consequently, the Board does not have to remand this 
case to the RO for further consideration of this issue. See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).






	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a left shoulder disorder is denied.

A disability evaluation in excess of 20 percent for a right 
shoulder disorder, from April 2, 2002, is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


